Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application is a division of application No.15/434157 filed on Feb 16, 2017, now Pat No. 10,494021 which is an elected Embodiment I.  Wherein, the current Application is embodiment VIII.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/434157, filed on Feb 16, 2017.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engleman (5926126) in view of Tsuchiya (20080091327).
With regarding to claim 1, Engleman discloses a lane separation line detection correcting device of a vehicle, comprising at least one processor configured to: 
acquire position information on an edge of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of a millimeter wave radar or a laser radar (determine a lateral distance or lateral deviation between the center of the vehicle 26 and the lane boundary 30 with GPS coordinates and lane position measure device 14, see at least col 3, liens 42-67+, wherein the lane position measure device 14 determines the position of the road relative to the radar 12 which is typically a conventional millimeter wave, see col 3, 1-27); 
obtain an image of the road that is captured by a camera (the scene recognition device 16 such as a camera is conjunction with the lane position measurement device 14, see at least col 3, lines 8-25+); 
estimate a maximum curvature of the road, based on the position information on the edge of the road (determine a lateral distance between the center of the vehicle and the lane boundary 30, wherein the lane position measurement device 14 measures the lateral distance or deviation includes 1 point 32 to a target of the lane boundary 30 extended through the center of the vehicle and the lane boundary 30, see at least 3, lines 43 thru col 4, lines 20+) ; 
Engleman fails to teach correct a curvature of a lane separation line that is obtained through an image processing on the image of the road captured by the camera, to be within the estimated maximum curvature that is obtained from the detection data of the millimeter wave radar or the laser radar.  
Tsuchiya discloses a cruise control system of a vehicle.  The system includes a position change detector 101, a road shape recognizer 102, a position change corrector 110, and etc. (see at least Fig.1).  The position change detector 101 detects edges of lane marking 202 present at both sides of the road 201, and calculates the road centerline 102 from the detected positions of the edges of lane (see at least [0067]-[0069]+).  The position change corrector 110 corrects the road centerline based on the changed of the edges’ positions [0064] & [0107]+). Wherein, the position change detector 101 could be a radar (laser and millimeter-wave and camera combination for data collector (see at least [0050]-[0051]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Engleman by including correcting a curvature of of a lane separation line that is obtained through an image processing on the image of the road captured by the camera, to be within the estimated maximum curvature that is obtained from the detection data of the millimeter wave radar or the laser radar as taught by Tsuchiya for improving road shape recognition accuracy.

With regarding to claim 2, Engleman discloses a lane separation line detection correcting method of a vehicle, comprising:
acquire position information on an edge of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of a millimeter wave radar or a laser radar (determine a lateral distance or lateral deviation between the center of the vehicle 26 and the lane boundary 30 with GPS coordinates and lane position measure device 14, see at least col 3, liens 42-67+, wherein the lane position measure device 14 determines the position of the road relative to the radar 12 which is typically a conventional millimeter wave, see col 3, 1-27); 
obtain an image of the road that is captured by a camera (the scene recognition device 16 such as a camera is conjunction with the lane position measurement device 14, see at least col 3, lines 8-25+); 
estimate a maximum curvature of the road, based on the position information on the edge of the road (determine a lateral distance between the center of the vehicle and the lane boundary 30, wherein the lane position measurement device 14 measures the lateral distance or deviation includes 1 point 32 to a target of the lane boundary 30 extended through the center of the vehicle and the lane boundary 30, see at least 3, lines 43 thru col 4, lines 20+) ; 
Engleman fails to teach correct a curvature of a lane separation line that is obtained through an image processing on the image of the road captured by the camera, to be within the estimated maximum curvature that is obtained from the detection data of the millimeter wave radar or the laser radar.  
Tsuchiya discloses a cruise control system of a vehicle.  The system includes a position change detector 101, a road shape recognizer 102, a position change corrector 110, and etc. (see at least Fig.1).  The position change detector 101 detects edges of lane marking 202 present at both sides of the road 201, and calculates the road centerline 102 from the detected positions of the edges of lane (see at least [0067]-[0069]+).  The position change corrector 110 corrects the road centerline based on the changed of the edges’ positions [0064] & [0107]+). Wherein, the position change detector 101 could be a radar (laser and millimeter-wave and camera combination for data collector (see at least [0050]-[0051]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Engleman by including correcting a curvature of of a lane separation line that is obtained through an image processing on the image of the road captured by the camera, to be within the estimated maximum curvature that is obtained from the detection data of the millimeter wave radar or the laser radar as taught by Tsuchiya for improving road shape recognition accuracy.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takemura (20120215377) discloses a vehicle controller that calculates a target path in case the vehicle getting into the curve road (see Fig.8 thru Fig.16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662